DETAILED ACTION
Examiner amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Laura Brutman on 08/09/2022.
The application has been amended as follows:
In The Claim:
46. (Currently Amended) A method for spectrum sharing, the method comprising:
	enabling a first entity for accessing a portion of sharable radio spectrum on a first hierarchy level;
	receiving a spectrum sharing offer for sharing the portion of the sharable radio spectrum, wherein the spectrum sharing offer is received by a first interface with a first tier network that is prioritized to access the sharable radio spectrum on the first hierarchy level;
	receiving a spectrum sharing request for sharing the portion of the sharable radio spectrum, wherein the spectrum sharing request is received by a second interface with a second tier network that is prioritized to access the sharable radio spectrum on a second hierarchy level; 
	assigning access on the second hierarchy level to the portion of the sharable radio spectrum accessible to the first entity based on a spectrum sharing scheme with respect to the spectrum sharing offer and the spectrum sharing request;
	enabling a second entity for accessing the portion of the sharable radio spectrum on the second hierarchy level; and
combining the sharable radio spectrum with other types of spectrum including unlicensed spectrum, any type of White Space spectrum, licensed spectrum and/or spectrum under license-by-rule regime based on multiple identical or distinct hierarchy levels and to enable a third entity for accessing the combined radio sharable spectrum.
49. (Cancelled)
50. (Cancelled)
 (End of Amendment)
Allowable Subject Matter
Claims 26, 28 and 30-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claims 26 and 46, Boudreau et al. (U.S. 20170257773) disclose access nodes in an LAA LTE RAN configured to control transmissions in one unlicensed channel (i.e. a secondary carrier) used in combination with another (primary) licensed carrier; Damnjanovic et al. (U.S. 20150049708) disclose the base station 205 may transmit OFDMA communications signals to a UE 215-b using a bidirectional link 240 and may receive SC-FDMA communications signals from the same UE 215-b using the bidirectional link 240. The bidirectional link 240 is associated with a frequency F3 in an unlicensed spectrum. The base station 205 may also transmit OFDMA communications signals to the same UE 215-b using a bidirectional link 245 and may receive SC-FDMA communications signals from the same UE 215-b using the bidirectional link 245. The bidirectional link 245 is associated with the frequency F2 in the licensed spectrum. The bidirectional link 240 may provide a downlink and uplink capacity offload for the base station 205; and Aydin et al. (U.S. 20150173100) disclose to share licensed and unlicensed (white space) frequency spectrum. Both of these sharing types (hardware and spectrum) can be combined.  However, none of the prior art, taken in combination or alone, disclose to combine the sharable radio spectrum with other types of spectrum including unlicensed spectrum, any type of White Space spectrum, licensed spectrum and/or spectrum 2Application No. 16/632,724Docket No.: 009531.00130\US Amendment dated July 8, 2022 After Final Office Action of February 25, 2022 under license-by-rule regime based on multiple identical or distinct hierarchy levels and to enable a third entity for accessing the combined radio sharable spectrum.
For claims 28, 30-45 and 47-48, the claims are dependent on claims 26 and 46.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  8/10/22